[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            SEPT 14, 2006
                             No. 05-16579                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 00-01725-CV-T-23-TGW

RON MICKENS,


                                                           Plaintiff-Appellant,

                                  versus

POLK COUNTY SCHOOL BOARD,
GLEN REYNOLDS, in his
individual capacity,

                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                          (September 14, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Ron Mickens, proceeding pro se, appeals the district court’s final judgment

in his suit against the Polk County School Board (“Polk County”) and Glen

Reynolds, alleging various claims of employment discrimination under Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-2(a)(1) and 2000e-

3(a), and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12111, and

violations of his due process rights, brought pursuant to 42 U.S.C. § 1983. On

appeal, Mickens argues the following: (1) the district court erred in granting

Reynolds’s unopposed motion to dismiss Mickens’s conspiracy claim; (2) the

district court abused its discretion in denying Mickens’s motion for leave to amend

his complaint; (3) the district court erred in denying Mickens’s motion for recusal;

(4) the district court erred in granting Polk County’s motion for summary judgment

as to Mickens’s due process claims and ADA perceived disability claim, and (5)

the district court erred in denying Mickens’s motion in limine as an untimely

motion for summary judgment. After review, we conclude that Mickens’s

arguments lack merit.

      Mickens also seeks to challenge the district court’s entry of judgment as a

matter of law against Mickens at to his ADA psychological examination claim and

his First Amendment retaliation claim, as well as the jury’s verdict in favor of Polk

County as to Mickens’s Title VII race discrimination and retaliation claims.



                                          2
However, because Mickens failed to provide this Court with a complete record of

the evidentiary proceedings, we are unable to review Mickens’s claims on appeal

implicating the sufficiency of the evidence. See Fed. R. App. P. 10(b)(2) (placing

burden on appellant to ensure record on appeal contains all transcripts relevant to

sufficiency of the evidence issues raised by appellant); Loren v. Sasser, 309 F.3d

1296, 1304 (11 th Cir. 2002) (concluding that pro se appellant must also comply

with Rule 10(b)).1

       AFFIRMED.




       1
         Polk County argues that we lack jurisdiction to review the district court’s post-judgment
order entering judgment as a matter of law against Mickens as to his ADA psychological
examination claim because Mickens did not amend his notice of appeal to include this claim. We
disagree. Within thirty days of the district court’s entry of final judgment in favor of Polk County
on this claim, Mickens filed a pro se brief with this Court indicating his intent to appeal that order,
which was sufficient to confer jurisdiction. See Finch v. City of Vernon, 845 F.2d 256, 258-59 (11th
Cir. 1988) (concluding that court of appeals had jurisdiction to review the district court’s order
granting appellee’s post-judgment motion when, within thirty days, appellants filed a pro se brief
with this court clearly indicating their intent to appeal the order). However, as we have noted, we
are nonetheless unable to review Micken’s claims with regard to this order because Mickens failed
to provide complete transcripts.

                                                  3